389 U.S. 8 (1967)
NEW JERSEY CHAPTER, AMERICAN INSTITUTE OF PLANNERS, ET AL.
v.
NEW JERSEY STATE BOARD OF PROFESSIONAL PLANNERS ET AL.
No. 273.
Supreme Court of United States.
Decided October 9, 1967.
APPEAL FROM THE SUPREME COURT OF NEW JERSEY.
Roberts B. Owen and John W. Douglas for appellants.
Arthur J. Sills, Attorney General of New Jersey, and Elias Abelson, Deputy Attorney General, for New Jersey State Board of Professional Planners, and Adrian M. Foley, Jr., for Goodkind et al., appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.